DETAILED ACTION
Claim(s) 1-5 and 21-35 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-5 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim(s) 1 and 26, The closest prior art of record, TS 23.502 teaches a session establishment method, comprising:
obtaining, by a mobility management entity, group identification information of a group to which a terminal belongs ([Page 46, Fig. 4.3.2.2.1-1, Page 47] “1. PDU Session Establishment Request”), 
determining, by the mobility management entity based on the obtained group identification information, a session management entity that serves the group to which the terminal belongs([Page 46, Fig. 4.3.2.2.1-1, Page 47] “2. SMF selection”), and
sending, by the mobility management entity, the obtained group information to the session management entity, wherein the obtained group identification information determines a user plane function entity that serves the group to which the terminal belongs, (([Page 46, Fig. 4.3.2.2.1-1, Page 47] “3. Namf_PDUSession_CreateSMContext”), 
TS 23.502 differs from claim 1, in that TS 23.502 is silent on (1) the group being a communication group in which a plurality of terminals communicate with each other and (2) wherein the obtained group information determines the user plane function entity that serves the group to which the terminal belongs, so that the same user plane function entity is selected for the plurality of terminals in the group for group communication.
These differences are non-trivial as they are directed to solving the problem of a latency requirement in a device-to-device communication. As identified by the Applicants:

“[0004]….Currently, TS 22186 requires that an end-to-end latency of vehicle-to-vehicle communication in a platoon is within 10 ms. In addition, another typical feature of platooning is that a length of a platoon cannot be excessively long. Currently, the 3rd generation partnership project (3GPP) requires that a quantity of vehicles does not exceed 19. Ina case of an extremely long truck, the quantity may be smaller. This means that a maximum length of the platoon is approximately 300 m.
 	
     [0005] In the existing techniques, when selecting a user plane resource for a vehicle in a    platoon, a network side does not consider a feature of group communication such as platooning. As a result, although vehicles in a platoon are close to each other, the network side still selects different user plane function (UPF) entities for the vehicles. Consequently, data forwarding between different UPF entities corresponding to the vehicles needs to be performed for vehicle-to-vehicle communication, and a low- latency requirement of group communication cannot be met.”
the same user plane function entity is selected for the plurality of terminals in the group for group communication…” for  “…a communication group in which a plurality of terminals communicate with each other…”  such as the vehicle-to-vehicle communications identified by the Applicants. Thus claim 1 is regarded as allowable in light of the prior art of record. Independent claim 26 recites substantially the same features as claim 1, and is regarded for the same reasons provided with respect to claim 1. 

With respect to claims 21 and 31, The closest prior art of record, TS 23.502 teaches a session establishment method, comprising:
receiving, by a session management entity, a first session establishment request of a first
terminal from a mobility management entity, wherein the first session establishment request
comprises group identification information of a group to which a first terminal belongs (([Page 46, Fig. 4.3.2.2.1-1, Page 47] “3. Namf_PDUSession_CreateSMContext”)
determining, by the session management entity based on the group identification information, a user plane function entity that serves the group to which the first terminal belong (([Page 46, Fig. 4.3.2.2.1-1, Page 47] “7. UPF Selection”),, 
 	sending, by the session management entity, path information to the user plane function entity, wherein the path information is used to establish a user plane path of the first terminal ((([Page 46, Fig. 4.3.2.2.1-1, Page 47] “9a. N4 Session Establishment/Modification Request”)).
the group being a communication group in which a plurality of terminals communicate with each other and (2) determining by the session management entity based on the group identification information a user plane function entity that serves the group to which the first terminal belongs, so that the same user plane function entity is selected for the plurality of terminals in the group for group communication.
These differences are non-trivial as they are directed to solving the problem of a latency requirement in a device-to-device communication. As identified by the Applicants:

“[0004]….Currently, TS 22186 requires that an end-to-end latency of vehicle-to-vehicle communication in a platoon is within 10 ms. In addition, another typical feature of platooning is that a length of a platoon cannot be excessively long. Currently, the 3rd generation partnership project (3GPP) requires that a quantity of vehicles does not exceed 19. Ina case of an extremely long truck, the quantity may be smaller. This means that a maximum length of the platoon is approximately 300 m.
 	
     [0005] In the existing techniques, when selecting a user plane resource for a vehicle in a    platoon, a network side does not consider a feature of group communication such as platooning. As a result, although vehicles in a platoon are close to each other, the network side still selects different user plane function (UPF) entities for the vehicles. Consequently, data forwarding between different UPF entities corresponding to the vehicles needs to be performed for vehicle-to-vehicle communication, and a low- latency requirement of group communication cannot be met.”

the same user plane function entity is selected for the plurality of terminals in the group for group communication…” for  “…a communication group in which a plurality of terminals communicate with each other…”  such as the vehicle-to-vehicle communications identified by the Applicants. Thus claim 21 is regarded as allowable in light of the prior art of record. Independent claim 31 recites substantially the same features as claim 21, and is regarded for the same reasons provided with respect to claim 21. All remaining claims are regarded allowable by virtue of dependency on any one of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476